Case 1:15-cv-01059-CFC-CJB Document 130-1 Filed 12/23/20 Page 1 of 2 PageID #: 1538




                               EXHIBIT 1
Case 1:15-cv-01059-CFC-CJB Document 130-1 Filed 12/23/20 Page 2 of 2 PageID #: 1539




                   IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF DELAWARE

   SAMSUNG ELECTRONICS CO., LTD., )
                                  )
            Plaintiff,            )
                                  )
         v.                       ) C.A. No. 15-1059-CFC-CJB
                                  )
   IMPERIUM IP HOLDINGS (CAYMAN), )
   LTD.,                          )
                                  )
            Defendant.            )


                                      ORDER

         At Wilmington this ____ day of December, 2020, having considered Plaintiff

   Samsung Electronics Co., Ltd. (“Samsung”) motion for leave to amend and

   supplement its complaint against Defendant Imperium IP Holdings (Cayman), Ltd.,

   d/b/a Pictos Technologies, Inc. (the “Motion”), the Court hereby ORDERS that

   Samsung’s motion for leave to file an amended and supplemental complaint is

   GRANTED. The Clerk is directed to docket Samsung’s Third Amended and

   Supplemental Complaint, attached as Exhibit A to the Motion.




                                                    United States District Judge
